AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

                                                               Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                            Certification


       I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
